Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) 30 April 2020 and 4 March 2022 have been entered.

Election/Restriction
Applicant’s election of the species of: A) wherein the buffering agent is phosphate buffered solution (PBS); and B-b) wherein the injectable solution is administered to the bone defect as multiple injection doses, in the reply filed on 5 May 2022 is acknowledged.
Claims 1-12 and 18-20 are cancelled. Claims 13-17 and 21-34 pending and under examination to the extent they read on the elected species. Claims 13-17, 21, 23-25 and 28-34 read on the elected species.

Claim Objections
Claims 14, 21, 28, 30 and 33 are objected to because of the following informalities:
In claims 14 and 33, “wherein the BMP-2 is rhBMP-2” should be “wherein the BMP-2 is recombinant human BMP-2 (rhBMP-2)”.
Claim 21 recites “wherein the BMP-2 comprises in an amount of about 840 g to about 4500 g to fuse the bone detect.” Suggest to amend the claim to recite “wherein the BMP-2 is in an amount of about 840 g to about 4500 g to fuse the bone detect.”
Claim 28 recites “wherein the injectable solution comprises 28 g of bone morphogenetic protein- 2 (BMP-2).” Suggest to amend the claim to recite “wherein the injectable solution comprises 28 g of BMP-2.”
Claim 30 recites “A method of making an injectable bone morphogenetic protein-2 solution, the method comprising providing about 20 g to about 5000 g of lyophilized bone morphogenetic protein-2 (BMP-2) in lyophilized form; providing an aqueous carrier to form the injectable bone morphogenetic protein-2 solution; and mixing the BMP-2 with the carrier to form the injectable bone morphogenetic protein-2 solution.” The claim contains redundant phrases. Suggest amending the claim to recite “A method of making an injectable bone morphogenetic protein-2 solution, the method comprising providing about 20 g to about 5000 g of bone morphogenetic protein-2 (BMP-2) in lyophilized form; providing an aqueous carrier; and mixing the BMP-2 with the aqueous carrier to form the injectable bone morphogenetic protein-2 solution.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 21, 23-25, 30, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (U. S. Patent No. 5,645,084, Date of Patent: Jul. 8, 1997) (hereinafter “McKay ‘084”).
McKay ‘084 teaches a method for stabilizing a spine utilizing an osteoinductive material comprising an osteoinductive cytokine, such as BMP-2, more preferably, recombinant human BMP-2 (rhBMP-2) (col. 2, lines 30-46; col. 4, lines 1-5). McKay ‘084 teaches that the osteoinductive cytokine is added to a carrier material, and it is contemplated that the osteoinductive cytokine may be injected into the carrier material either before or after placing the carrier material to the adjacent vertebrae requiring fusion (col. 3, lines 34-45). McKay ‘084 teaches that the BMP may be provided in freeze-dried powder form and reconstituted in sterile water for injection; preferably, the sterile water is supplemented with a buffer vehicle solution as is well known in the art (col. 4, lines 15-18). McKay ‘084 showed the use the rhBMP-2 at a dose of 920 g, 230 g, or 58 g, which was provided in freeze-dried powder form and reconstituted intra-operatively in sterile water for injection and supplemented with a buffer vehicle solution (the solution for reconstitution is not osteoinductive or osteoconductive), and the rhBMP-2 was introduced into the carrier material at the time of surgery by the surgeon (see Example 1). McKay ‘084 showed that the BMP resulted successful osseous union in the animal model (ibid.).
Regarding claims 23, 25 and 31, which are directed to the use of the injectable solution, the BMP-2 solution taught by McKay ‘084 would be able to provide the mode of administration as recited in these claims.
Therefore, McKay ‘084 anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is further rejected under 35 U.S.C. 103 as being unpatentable over McKay (U. S. Patent No. 5,645,084).
McKay ‘084 teaches as set forth above. McKay ‘084, however, does not teach wherein the injectable solution comprised 28 g of BMP-2 (claim 28).
McKay ‘084 showed the use the rhBMP-2 at a dose of 920 g, 230 g, or 58 g 58 g. While McKay ‘084 does not teach wherein the injectable solution comprised 28 g of BMP-2, given that the level of skill in this art is very high, and that optimizing parameters such as the dose of a therapeutic agent is routine, modifying the amount of rhBMP-2 to the claimed amount would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. As was found in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), where the general conditions of a claims are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Claims 16, 17, 29, 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over McKay (U. S. Patent No. 5,645,084), as applied to claims 13-15, 21, 23-25, 30, 31 and 34 set forth above, and further in view of McKay (US 2010/0226959, Pub. Date: Sep. 9, 2010) (hereinafter “McKay ‘959”).
McKay ‘084 teaches as set forth above. McKay ‘084, however, does not teach using a buffering agent as recited in claims 16, 17, 32 and 34, e.g., phosphate buffered saline (PBS) (the elected species), nor teaches including a clotting factor in an amount of about 0.0001% to about 5% in the injectable solution (claim 29).
McKay ‘959 teaches liquid carriers (e.g., an aqueous buffered solution) as a diluent for lyophilized BMP-2 ([0133]-[0135]). McKay ‘959 teaches that exemplary aqueous buffered solutions include TE, HEPES (2-[4-(2-hydroxyethyl)-1-piperazinyl]ethanesulfonic acid), MES (2-morpholinoethanesulfonic acid), sodium acetate buffer, sodium citrate buffer, sodium phosphate buffer, a Tris buffer (e.g., Tris-HCL), phosphate buffered saline (PBS), sodium phosphate, potassium phosphate, sodium chloride, potassium chloride, glycerol, calcium chloride or a combination thereof; in various embodiments, the buffer concentration can be from about 1 mM to 100 mM; in some embodiments, the BMP-2 is provided in a vehicle (including a buffer) containing sucrose, glycine, L-glutamic acid, sodium chloride, and/or polysorbate 80 [0135]. Calcium chloride also meets the limitation as a clotting factor, as evidenced by Shida et al. (Soft Matter, 2016, Vol. 12: 9471-9476).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aqueous buffered solution taught by McKay ‘959 to prepare the rhBMP-2 solution of McKay ‘084. One of ordinary skill in the art would have been motivated to do so, because McKay ‘084 teaches the use of a rhBMP-2 solution to prepare an osteoinductive material for stabilizing a spine, wherein the rhBMP-2 at a dose of 920 g, 230 g or 58 g was provided in freeze-dried powder form and reconstituted in sterile water for injection and supplemented with a buffer vehicle solution, and McKay ‘959 further teaches the aqueous buffered solution as a diluent for lyophilized BMP-2. Therefore, the combined teachings provide a reasonable expectation of success in preparing an injectable BMP-2 solution.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 15, 2022